 

 

Exhibit 10.10

 

 

SECOND AMENDMENT TO ASSIGNMENT AND ASSUMPTION AGREEMENT

This Second Amendment to Assignment and Assumption Agreement (the "Amendment")
is made and entered into as of March 1, 2010 (the "Effective Date"), by and
among Investment Concepts, Inc., a California corporation, National Tax Credit,
Inc. II, a California corporation, National Tax Credit Investors II, a
California limited partnership, and GAC Realty Advisors, LP, a Nevada limited
partnership (each, a "Party" and any two or more, as the context requires,
collectively, the "Parties"), with reference to the following:

A.                                   The Parties entered into that certain
Assignment and Assumption Agreement, dated as of September 8, 2009, as amended
by the First Amendment to Assignment and Assumption Agreement, dated as of
January 31, 2010 (collectively, the "Agreement"), and under the terms of the
Agreement, the closing of the transactions contemplated thereunder was to occur
in no event later than March 1, 2010 (the "Current Closing Date").

B.                                   The Parties desires to modify the Agreement
to extend the Current Closing Date as herein provided.

NOW THEREFORE, in consideration of the mutual promises and for such other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.                 Capitalized terms used herein have the same meanings as set
forth in the Agreement, unless specifically defined herein.

2.                 The Closing Date is extended until March 31, 2010.

3.                 This Amendment constitutes the sole agreement of the Parties
with respect to the matters herein, all prior oral or written agreements being
merged herein.

4.                 This Amendment may be signed in any number of counterparts,
each of which shall be an original for all purposes, but all of which taken
together shall constitute only one agreement.

Except as set forth above, all of the terms and conditions of the Agreement
remain unmodified and in full force and effect.

[Signature on following page(s)]


                        IN WITNESS WHEREOF, the Parties have entered into this
Amendment as of the Effective Date.

 

 

CO-GENERAL PARTNER:                                        INVESTMENT CONCEPTS,
INC.,

                                                                                   
a California corporation

 

                                                                                   
By  /s/George Chami

                                                                                         
Name:  George Chami

                                                                                         
Title:  President

 

 

ASSIGNEE:                                                                 GAC
REALTY ADVISORS, LP,

                                                                                   
a Nevada limited partnership

 

                                                                                   
By  First Advisors Mortgage Corp.,

                                                                                         
a Nevada corporation

                                                                                         
General Partner

 

                                                                                         
By  /s/George Chami

                                                                                               
Name:  George Chami

                                                                                               
Title:  President

 

 

ASSIGNOR:                                                               
NATIONAL TAX CREDIT, INC. II,

                                                                                   
a California corporation

 

                                                                                   
By  /s/Derek J. Hart

                                                                                         
Name:  Derek J. Hart

                                                                                         
Title:  Senior Vice President

 

                                                                                   
NATIONAL TAX CREDIT INVESTORS II,

                                                                                   
a California limited partnership

 

                                                                                   
By  National Partnership Investments Corp.,

                                                                                         
a California corporation,

                                                                                         
General Partner

 

                                                                                         
By  /s/Derek J. Hart

                                                                                               
Name:  Derek J. Hart

                                                                                               
Title:  Senior Vice President